DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seto (JP 2002186612 A; the prior art provided by applicant with English translation). 
            With respect to claim 1, Seto teaches a medical image generation method, comprising (see abstract: paragraphs 0006-0048; Figs. 1-9):

    PNG
    media_image1.png
    622
    428
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    720
    450
    media_image2.png
    Greyscale

acquiring projection data of a scanned object (H) during rotation of a radiographic source (40); and generating a scout image of the scanned object (H) in one scanning direction using corresponding projection data in two opposite scanning directions in the projection data (see paragraphs 0006-0010; Seto teaches generating scout image data using projection data of a required view angle and / or its opposite view angle. Accordingly, especially when using a helical scan projection data, using projection data of the required viewing angle and its opposite view angle, easier dense scout image data in the body axis direction of the subject can be generated), wherein the scanning direction is used to represent a relative position relationship between the radiographic source and the scanned object (see paragraphs 0009 and 0010; Figs. 1-9). 

    PNG
    media_image3.png
    749
    967
    media_image3.png
    Greyscale

           With respect to claim 2, Seto teaches the method as claimed in claim 1 (see abstract: paragraphs 0006-0048; Figs. 1-9), wherein generating the scout image of the scanned object comprises: extracting corresponding equivalent projection data in a second scanning direction from the corresponding projection data in a first direction range of a first scanning direction and inserting equivalent projection data into the corresponding projection data in the second scanning direction, wherein the second scanning direction is opposite to the first scanning direction (see paragraphs 0006 and 0009-0012).  
            With respect to claim 11, Seto teaches the method as claimed in claim 2 (see abstract: paragraphs 0006-0048; Figs. 1-9), further comprising: inserting interpolation data calculated in the equivalent projection data and corresponding projection data in the second scanning direction in a position where the equivalent projection data and the projection data in the second scanning direction are spliced (see paragraphs 0006 and 0009-0012).  
           With respect to claim 12, Seto teaches the method as claimed in claim 2 (see abstract: paragraphs 0006-0048; Figs. 1-9), further comprising: modulating current supplied to the radiographic source to control an intensity of rays emitted from the radiographic source in a first direction range of the first scanning direction and a second direction range of the second scanning direction greater than an intensity of rays emitted in directions beyond the first direction range and the second direction range (see paragraphs 0006 and 0009-0012).  
           With respect to claim 13, Seto teaches a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1 (see abstract: paragraphs 0006-0048; Figs. 1-9).  
           With respect to claim 14, Seto teaches a medical image generation apparatus, comprising (see abstract: paragraphs 0006-0048; Figs. 1-9): a memory storing computer-readable instructions; and a processor that is configured to execute the instructions to: acquire projection data of a scanned object during rotation of a radiographic source, and generate a scout image of the scanned object in one scanning direction based on corresponding projection data in two opposite scanning directions in the projection data (Seto teaches generating scout image data using projection data of a required view angle and / or its opposite view angle. Accordingly, especially when using a helical scan projection data, using projection data of the required viewing angle and its opposite view angle, easier dense scout image data in the body axis direction of the subject can be generated; see paragraphs 0006 and 0009-0012), wherein the scanning direction is used to represent a relative position relationship between the radiographic source and the scanned object (see abstract: paragraphs 0006-0048; Figs. 1-9).  
            With respect to claim 15, Seto teaches a medical image generation system, comprising (see abstract: paragraphs 0006-0048; Figs. 1-9): a scanner configured to acquire projection data of a scanned object during rotation of a radiographic source; and an image generator configured to generate a scout image of the scanned object in one scanning direction based on corresponding projection data in two opposite scanning directions (Seto teaches generating scout image data using projection data of a required view angle and / or its opposite view angle. Accordingly, especially when using a helical scan projection data, using projection data of the required viewing angle and its opposite view angle, easier dense scout image data in the body axis direction of the subject can be generated; see paragraphs 0006 and 0009-0012) in the projection data (see abstract; paragraphs 0006-0048; Figs. 1-9).  
 
Allowable Subject Matter

6.          Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.          The following is a statement of reasons for the indication of allowable subject matter:  
             With respect to claims 3-6 and 9, the most relevant prior art, Seto (JP 2002186612 A; the prior art provided by applicant) teaches the method as claimed in claim 2 (see abstract: paragraphs 0006-0048; Figs. 1-9) but fail to explicitly teach or make obvious extracting the corresponding equivalent projection data comprises: for each scanning direction of a plurality of scanning directions in the first direction range, extracting corresponding line projection data of one ray sub-beam from the corresponding projection data in the scanning direction, wherein the ray sub-beam is a collection of rays of ray beam emitted from the radiographic source in the scanning direction, with an included angle between the projection of the rays on a plane of a gantry and a plane where a scanning table is located within a preset angle range, and re-sorting the extracted line projection data to obtain the equivalent projection data as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.  
            With respect to claims 7-10, the most relevant prior art, Seto (JP 2002186612 A; the prior art provided by applicant) teaches the method as claimed in claim 2 (see abstract: paragraphs 0006-0048; Figs. 1-9) but fail to explicitly teach or make obvious extracting corresponding recombined projection data in a second scanning direction as corresponding projection data in the second scanning direction from corresponding projection data in a second direction range of the second scanning direction as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.  

                                                              Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seto (US PAP 2005/0152493 A1) teaches a radiation tomography system comprises (see Figs. 1-4; paragraphs 0003, 0037, 0039, 0047 and 0062): 

    PNG
    media_image4.png
    562
    239
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    514
    457
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    481
    623
    media_image6.png
    Greyscale

a radiation source (21) and a radiation detector (23) opposed to the radiation source with a subject between them for generating scout images (see Figs. 1-4; paragraphs 0003, 0037, 0039, 0047 and 0062). According to the present embodiment, the scanning direction shall be a direction parallel to the body-axis direction of the subject. The scanner gantry (2) shall be rotated in the scanning direction, that is, the direction orthogonal to the body-axis direction of the subject (see paragraph 0062). 
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884 
                                                                                                                                                                                                        /I.K./ September 29, 2022